Title: To Thomas Jefferson from William H. Cabell, 21 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond August: 21. 1807
                        
                        General Mathews’s letter of the 18th states that the British remain as mentioned in his letter of the 17th. which I forwarded to you yesterday.
                  I am with great respect Sir yr. Ob. St.
                        
                            Wm H: Cabell
                     
                        
                    